           Case 1:19-cr-00076-DAD-BAM Document 59 Filed 07/21/21 Page 1 of 3


1    ANTHONY P. CAPOZZI, CSBN: 068525
     THE LAW OFFICE OF ANTHONY P. CAPOZZI
2    1233 West Shaw Avenue, Suite 102
     Fresno, California 93711
3    Telephone:     (559) 221-0200
     Facsimile:     (559) 221-7997
4    E-Mail:        Anthony@ capozzilawoffices.com
     www;capozzilawoffices.com
5

6    Attorney for Defendant,
     JOSE LUIZ RIVAS JR.
7
                                  UNITED STATES DISTRICT COURT
8
                                 EASTERN DISTRICT OF CALIFORNIA
9
                                                   ******
10

11
     UNITED STATES OF AMERICA.                       )   CASE NO.: 1:19-CR-00076-DAD-BAM
12                                                   )
                    Plaintiff,                       )
13                                                   )   STIPULATION AND ORDER TO
            v.                                       )   TRAVEL OUTSIDE OF THE EASTERN
14                                                   )   DISTRICT OF CALIFORNA
     JOSE LUIZ RIVAS, JR.,                           )
15
                Defendant.                           )
                                                     )
16                                                   )
                                                     )
17

18   TO THE HONORABLE COURT AND TO THE ASSISTANT UNITED STATES
19   ATTORNEY:
20          On March 28, 2019, Defendant Jose Luiz Rivas made his initial appearance before this
21   Court on a criminal complaint filed in the Eastern District of California charging him with
22   conspiracy to distribute and possess with intent to distribute controlled substances. Mr. Rivas
23   was release into the custody of Emilia Rodriquez Rivas after posting a $225,000 property bond
24   with conditions set by this Court. Three of the conditions of his release are: (c) not be absent
25   from his residence for more than 24 hours without prior approval of Pre-Trial Services and travel
26   is restricted to the Easter District of California, unless otherwise approved in a advance of Pre-
27   Trial Services; (f) seek and/or maintain employment, and provide proof to Pre-Trial Services
28   upon request; and (k) the Defendant is to participate in the location monitoring program with a

                                                       1
                                     STIPULATION AND ORDER TO TRAVEL
                                       CASE NO.: 1:19-CR-00076-DAD-BAM
            Case 1:19-cr-00076-DAD-BAM Document 59 Filed 07/21/21 Page 2 of 3


1    curfew from 8:00 p.m. to 7:00 a.m. except for on Sundays- he is subject to home incarceration
2    and must remain inside his residence at all times unless pre-approved by the Pre-Trial Services
3    officer.
4               Mr. Rivas owns a franchise for Snap-On Tools. Snap-On Tools is holding a franchisee
5    conference from August 11 – 17, 2021, in Orlando, FL. The franchisee conference is a massive
6    product expo which provides business updates and the latest innovations to franchisees so they
7    may advance their businesses.
8               Mr. Rivas would like to travel by plane with his wife Alexandra to Orlando, FL. On
9    August 11, 2021 and returning on August 17, 2021. United States Pre-Trial Services Officer
10   Ryan Beckwith has been advised defense counsel that he does not oppose this modification
11   allowing Mr. Rivas to travel to Orlando, FL. He notes that Mr. Rivas is in full compliance, has
12   performed well on Pre-Trial release and there are currently no supervision issues. Mr. Beckwith
13   requests that Mr. Rivas first obtain permission from the Court and comply with any restrictions
14   that Pre-Trial Services may impose on such travel.
15              Accordingly, the parties agree and stipulate that Mr. Rivas’ conditions of release should
16   be modified as follows: Mr. Rivas shall be permitted to travel by plane to Orlando, FL. On
17   Wednesday August 11, 2021, and returning no later than 8:00 P.M. on Tuesday August 17, 2021,
18   with the advance permission of, and as directed by, Pre-Trial Services.
19

20              IT IS SO STIPULATED.
21

22                                                   Respectfully submitted,
23

24   DATED:            July 16, 2021,         By:    /s/ Antonio Pataca___________________
                                                     ANTONIO PATACA
25
                                                     Assistant United States Attorney
26

27
     DATED:            July 16, 2021,         By:    /s/ Anthony P. Capozzi________________
28                                                   ANTHONY P. CAPOZZI, Attorney for
                                                     Jose Luiz Rivas jr.
                                                          2
                                        STIPULATION AND ORDER TO TRAVEL
                                          CASE NO.: 1:19-CR-00076-DAD-BAM
           Case 1:19-cr-00076-DAD-BAM Document 59 Filed 07/21/21 Page 3 of 3


1

2

3

4                                              ORDER
5

6           For reason set forth above, the Defendant’s conditions of pretrial release shall be
     modified as follows: The Defendant shall be permitted to travel with his wife by plane to
7    Orlando, FL. On Wednesday August 11, 2021, and return no after than 8:00 p.m. on Tuesday
8
     August 17, 2021, with the advance permission of, and as directed by, Pre-Trial Services.
     All other conditions shall remain in effect.
9

10
     IT IS SO ORDERED.
11

12

13
     Dated: _______________________
             July 20, 2021                             ____________________________________
14                                                     UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     3
                                   STIPULATION AND ORDER TO TRAVEL
                                     CASE NO.: 1:19-CR-00076-DAD-BAM
